Citation Nr: 1605597	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-39 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected discogenic disease of the lumbosacral spine with degenerative changes (a back disability).

2.  Entitlement to a rating in excess of 40 percent for service-connected peripheral neuropathy of the right lower extremity (right leg neuropathy).

3.  Entitlement to a rating in excess of 40 percent for service-connected peripheral neuropathy of the left lower extremity (left leg neuropathy).

4.  Entitlement to a rating in excess of 30 percent for service-connected peripheral neuropathy of the right upper extremity (right arm neuropathy).

5.  Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity (left arm neuropathy).

6.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II.
7.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for hypertension.

8.  Entitlement to service connection for hypertension, including as secondary to his service-connected diabetes mellitus.

9.  Entitlement to an effective date prior to May 8, 2013 for the grant of a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to January 1959 and February 1962 to January 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated April and November of 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for ischemic heart disease was raised by the record in an October 2012 written statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and entitlement to an earlier effective date for grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected back disability did not result in incapacitating episodes having a total duration of at least six weeks in one year, or unfavorable ankylosis of the entire thoracolumbar spine at any point during the period on appeal.  

2.  The Veteran's service-connected peripheral neuropathy of the right lower extremity did not result in severe incomplete paralysis of the sciatic nerve with marked muscular atrophy at any point during the period on appeal.  

3.  The Veteran's service-connected peripheral neuropathy of the left lower extremity did not result in severe incomplete paralysis of the sciatic nerve with marked muscular atrophy at any point during the period on appeal.  

4.  The Veteran's service-connected peripheral neuropathy of the right upper extremity did not result in severe incomplete paralysis of the median nerve at any point during the period on appeal.  

5.  The Veteran's service-connected peripheral neuropathy of the left upper extremity did not result in severe incomplete paralysis of the median nerve at any point during the period on appeal.  

6.  The Veteran's service-connected diabetes mellitus did not require regulation of activities to control it at any point during the period on appeal.  

7.  The RO denied the Veteran's claim for entitlement to service connection for hypertension in a May 2006 rating decision, and the Veteran did not file a timely substantive appeal or submit new and material evidence within one year.

8.  Evidence obtained since the time of the May 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected discogenic disease of the lumbosacral spine with degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015). 

2.  The criteria for a rating in excess of 40 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

3.  The criteria for a rating in excess of 40 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).



4.  The criteria for a rating in excess of 30 percent for service-connected peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.69, 4.124a, Diagnostic Code (DC) 8515 (2015).

5.  The criteria for a rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.69, 4.124a, Diagnostic Code (DC) 8515 (2015).

6.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).

7.  The May 2006 rating decision, which denied entitlement to service connection for hypertension is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for all of his service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must

be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Each of the Veteran's appeals will be addressed in turn below.

Back

The Veteran is seeking an increased rating for his service-connected back disability.  Throughout the period on appeal, he has been assigned a 40 percent rating under DC 5237-5243, based on intervertebral disc syndrome (IVDS).  Under the Formula for Rating IVDS, a 40 percent rating is warranted for incapacitating episodes having a total duration of least four weeks but less than six weeks.  A higher, maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The regulations define an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a DC 5243, Note (1).

Back disabilities may also be rated under the General Rating Formula for Disease and Injury of the Spine (General Formula).  Under the General Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

As will be discussed below, the evidence does not reflect the Veteran met the criteria associated with a rating in excess of 40 percent at any point during the period on appeal.

First, the evidence does not establish the Veteran experienced incapacitating episodes of IVDS have a total duration of six weeks or more during any twelve month period during the period on appeal.  Indeed, the evidence does not reflect the Veteran experienced any incapacitating episode, during this time.  Instead, during his most recent November 2012 examination, the examiner opined the Veteran did not have IVDS.  Additional medical treatment records do not contain any mention of IVDS or incapacitating episodes.  Therefore, the criteria for a higher rating under the IVDS Formula have not been met.

The evidence also does not establish the Veteran experienced unfavorable ankylosis of the entire thoracolumbar spine at any point during the period on appeal.  VA regulations define unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension and results in difficult walking because of limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure on the abdomen, dyspnea, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note (5).  

During his November 2012 VA examination, the Veteran demonstrated flexion to 30 degrees, with pain beginning at 10 degrees, and extension to 15 degrees, with pain beginning at 5 degrees, even after repetitive use.  This examiner also noted the Veteran did not have any muscle atrophy, and the report is silent for any mention of ankylosis.  

The Board has carefully reviewed the additional medical records contained in the claims file, and no mention of ankylosis of the back is included in any of these records.  Accordingly, because he consistently demonstrated range of motion throughout his spine, and ankylosis was not noted on at any point during the period on appeal, then the criteria for a higher rating under the General Formula has not been met.

Based on the foregoing, the Veteran has not met the criteria associated with a rating in excess of 40 percent for his service-connected back disability.  Accordingly, his appeal is denied.

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  In this case, the evidence does not establish the Veteran experienced any chronic neurologic abnormalities associated with his service-connected back disability at any point during the period on appeal.  The medical records do contain a diagnosis of erectile dysfunction, however service connection for this disorder was separately denied in an April 2006 rating decision, including based on a secondary theory.  In his January 2011 VA examination, the examiner noted the Veteran experienced daytime and nighttime nocturia, however no diagnosis was provided for these symptoms.  Furthermore, during his most recent November 2012 VA examination, the examiner specifically opined the Veteran did not have any symptoms of radicular pain, or any other neurological abnormality due to his service-connected back disability.  Therefore, the evidence does not establish the Veteran experienced a chronic neurological abnormality associated with this service-connected back disability at any point during the period on appeal, and no separate or higher rating for a neurological impairment is warranted.

Neuropathy of Legs

The Veteran is also seeking increased ratings for his service-connected peripheral neuropathy of both legs.  He has been assigned a 40 percent rating for this disability in each leg throughout the period on appeal under DC 7913-8520 for moderately severe incomplete paralysis of the sciatic nerve.  A higher, 60 percent, rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.
As will be discussed, the evidence does not establish the Veteran experienced severe incomplete paralysis of the sciatic nerve at any point during the period on appeal.

During his November 2012 VA examination, the Veteran reported numbness and paresthesias in both feet, but was able to walk unassisted.  The examiner opined his paresthesias were mild, and numbness was moderate.  Deep tendon reflexes were absent in the ankles, but only decreased in the knees.  Light touch sense was decreased in the feet, but normal in the ankles and knees.  Position sense and vibration sensation were decreased bilaterally.  Based on these test results, the examiner opined the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally.  He also specifically noted the Veteran did not demonstrate any muscle atrophy of either leg.

The Board has reviewed the additional medical records, however no further evaluation of his service-connected neuropathy of the lower extremities was noted.  Although the Veteran experienced decreased sensory responses, and missing reflexes in his ankles, he retained these responses in his legs and knees.  Furthermore, despite his symptoms he continued to be able to walk unassisted.  Therefore, the Board finds his symptoms of service-connected peripheral neuropathy did not constitute severe incomplete paralysis with marked muscular atrophy at any point during the period on appeal.  Accordingly, the criteria for a higher rating have not been met, and his appeal is denied.

Neuropathy of Arms

The Veteran is also seeking increased ratings for his service-connected peripheral neuropathy of both arms.  The Veteran has been assigned a 30 percent rating in his right arm and 20 percent rating in his left arm throughout the period on appeal under DC 8599-8515, based on paralysis of the median nerve.  VA regulations provide that the dominant arm, determined by evidence of record, will be rated as the major arm, while the other arm will be rated as minor.  38 C.F.R. § 4.69.  In this case, the evidence establishes the Veteran is right handed.  See e.g. November 2012 VA examination.  Accordingly, his right arm has been rated as the major arm throughout the period on appeal.

Under the regulations regarding the major arm, a 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A higher, 50 percent, rating is warranted for severe incomplete paralysis of median nerve.  Regarding the minor hand, a 20 percent rating is warranted for moderate incomplete paralysis.  A higher, 40 percent, rating is warranted for severe incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, DC 8515.

In this case, the evidence does not establish the Veteran experienced severe incomplete paralysis of the median nerve of either arm at any point during the period on appeal. 

In his November 2012 examination, the Veteran reported experiencing numbness, paresthesias, and weakness in both hands.  Muscle strength testing was normal, except grip and pinch strength were only 4/5 bilaterally.  He had decreased deep tendon reflexes in the biceps and triceps, but his reflexes were otherwise normal.  Sensory testing revealed decreased vibration sensation and decreased light touch testing in the hands and fingers, but was otherwise normal.  Based on these results, the examiner opined the Veteran had mild incomplete paralysis of the median nerve.

The additional medical records do not provide any further evaluation of the severity of the Veteran's service-connected neuropathy of the upper extremities.

Based on the foregoing, the evidence does not establish the Veteran experienced severe incomplete paralysis in either arm.  Although he demonstrated decreased muscle strength and sensory testing in his arms, he continued to demonstrate normal position sense.  Furthermore, although he experienced more frequent dropping of items, the evidence reflects the Veteran continues to have full use of both hands.  Accordingly, the criteria associated with a higher 50 percent rating in the right arm and 40 percent rating in the left arm have not been met, and the Veteran's appeals are denied.
Diabetes Mellitus

Finally, the Veteran is also seeking an increased rating for his service-connected diabetes mellitus.  He has been assigned a 20 percent rating for this disability throughout the period on appeal under DC 7913.  Under this DC, a 20 percent rating is warranted for diabetes mellitus requiring insulin, or hypoglycemic agent, and restricted diet.  A higher, 40 percent, rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.

As will be discussed below, the evidence does not establish the Veteran required regulation of activities to control his diabetes mellitus at any point during the period on appeal.

Medical records, including a list of the Veteran's medications, do reflect the increase in dosage of medication for management of diabetes during the period on appeal.  However, no separate diagnosis of an ophthalmic or renal complication was made.  To the extent that the Veteran experienced diabetic neuropathy in both arms and both legs, he is already separately service-connected for these disabilities, as discussed above.

In November 2012, the Veteran was provided with a VA examination.  This examiner opined that the Veteran's diabetes was controlled by diet and oral hypoglycemic agent, and specifically opined he did not require regulation of activities.  This examiner also specifically opined the Veteran did not have erectile dysfunction, cardiac condition, hypertension, peripheral vascular diseases, stroke, a skin condition, or an eye condition as a result of his diabetes mellitus.

The Board has considered the November 2015 brief from the Veteran's representative who asserts the Veteran is currently diagnosed with gastroesophageal reflux disease (GERD) as a complication of diabetes mellitus.  However, the Veteran's representative did not include any medical record diagnosing the Veteran was GERD as a complication of diabetes, and the medical evidence does not include any such opinion.  Therefore, the Board finds the representative's assertion is simply not supported by the medical evidence.  Accordingly, the evidence does not establish the Veteran experiences any chronic complication of diabetes, other than his peripheral neuropathy in all extremities, which is already separately service-connected.

Additional medical treatment records have been carefully reviewed, but do not contain any indication that the Veteran required restriction of activities to control his diabetes mellitus.  

Based on all the foregoing, the evidence does not establish the Veteran's service-connected diabetes mellitus required restriction of activities to control.  The Court has determined that, due to the use of "and" in the criteria for a higher 40 percent rating under 7913, all criteria, including regulation of activities, must be met to establish entitlement to a 40 percent rating.  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  In this case, the evidence does not establish the Veteran required regulation of activities to control his diabetes mellitus at any point during the period on appeal.  Instead, both VA examiners specifically opined the Veteran was not required to regulate his activities.  Therefore, because all criteria required for a higher rating have not been met, the Veteran's appeal is denied.

Extraschedular Considerations

In reaching each of the above conclusions, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back, peripheral neuropathy of all extremities, or diabetes mellitus disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and limitation of motion regarding his back, numbness, tingling, and loss of sensation regarding his neuropathy, and use of increased medication to regulate his diabetes mellitus.  These symptoms were all specifically contemplated in the schedular ratings that were assigned, as discussed in detail above.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

New and Material Evidence

The Veteran is seeking service connection for hypertension, including as secondary to his service-connected diabetes mellitus.  This claim was previously denied on several occasions, most recently in a May 2006 rating decision.  The Veteran did not submit a timely substantive appeal or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that entitlement to service connection for hypertension was also denied in a May 2011 rating decision.  Although he did not file a notice of disagreement in one year, in April 2012 the Veteran submitted additional medical records relating to treatment of his hypertension.  Because he filed new medical evidence within one year, the May 2011 rating decision did not become final.  Id.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, although the RO already reopened this issue and considered the claim on the merits, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the May 2006 rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, the report from a VA examination in November 2005, and the Veteran's claim and written statements.  The RO denied the Veteran's claim for failure to submit new and material evidence regarding a nexus to active duty service.  (The Veteran's claim was previously denied in a February 1985 rating decision.)


Since the May 2006 rating decision, considerable new evidence has been submitted.  Specifically, the newly submitted evidence includes a study on the effect of pain medication on hypertension, submitted by the Veteran's representative in November 2015.  This evidence is particularly relevant to the issue of reopening as evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, this new evidence could reasonably substantiate the reason the Veteran's claim was previously denied, failure to establish a nexus to service or a service-connected disability.  Accordingly, the newly submitted evidence is material.  

Because new and material evidence has been presented, the Veteran's claim for entitlement to service connection for hypertension is reopened.  To this limited extent, his appeal is granted.

The issue of entitlement to service connection for hypertension is addressed in the remand portion below.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in January 2011 and March 2012, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  These letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Therefore, these examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.    

In his November 2015 written brief, the Veteran's representative asserted new VA examinations should be provided regarding all the above claims for increased ratings, since the most recent examinations were provided in 2012.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Instead, a decision to provide a new examination should be based upon an indication in the record that this condition has changed.  However, regarding all of the above issues, the evidence does not contain any suggestion the Veteran's conditions worsened since the last examination.  Therefore, remand for new examinations was not required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 40 percent for a service-connected discogenic disease of the lumbosacral spine with degenerative changes is denied.

Entitlement to a rating in excess of 40 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 40 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating in excess of 30 percent for service-connected peripheral neuropathy of the right upper extremity is denied.

Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity is denied.

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II is denied.

New and material evidence has been presented, and the claim for entitlement to service connection for hypertension is reopened.  





REMAND

Service Connection for Hypertension

As discussed, the Veteran's claim for entitlement to service connection for hypertension has been reopened.  Although the Veteran has asserted that his currently diagnosed hypertension was related to his service-connected diabetes mellitus, the evidence establishes he served in Vietnam during the Vietnam War era, and was therefore presumptively exposed to herbicides such as Agent Orange.  

While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  For this reason, the Board finds an additional remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's diagnosed hypertension is related to his presumed exposure to herbicides, or another etiology.  

Earlier Effective Date for TDIU

In this case, the Veteran has been granted entitlement to TDIU effective May 8, 2013, the date he filed an application for TDIU.  However, a claim for TDIU may be inferred as part of a claim for increased ratings under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the period on appeal, the Veteran has asserted that he is unable to work due to his service-connected disabilities on appeal, including his back.  See e.g. November 2012 VA examination.  Accordingly, the Board finds an inferred claim for TDIU has been raised throughout the period on appeal.

The period of appeal for the Veteran's claims for increased ratings claims pre-dates the grant of TDIU.  Furthermore, in their November 2015 written brief, the Veteran's representative specifically asserted an earlier effective date should be granted for TDIU.  Accordingly, the Board finds an inferred claim for entitlement to an effective date earlier than May 8, 2013 for grant of TDIU has been raised, and is remanded to the AOJ for initial consideration.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's file to a VA examiner for an opinion as to the etiology of his diagnosed hypertension.  The examiner should be provided with the complete claims file, and a full rationale should be provided for any opinion expressed.  Examination of the Veteran is not required unless so determined by the examiner.  The examiner should answer the following questions:

a)  Is it as likely as not (50 percent or greater) that the Veteran's diagnosed hypertension began during his active duty service, within one year of his separation from service, or was otherwise caused by his service, to include his presumed exposure to herbicide agents therein?

b)  Is it as likely as not (50 percent or greater) that the Veteran's diagnosed hypertension was caused or aggravated (permanently increased in severity) by his service-connected diabetes mellitus?

2.  Then, readjudicate the appeals considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The SSOC must address the TDIU effective date issue discussed above.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


